Citation Nr: 1504710	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-45 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for residuals of a right hand injury.

2. Entitlement to service connection for residuals of a back injury.

3. Entitlement to service connection for a cervical spine disorder.

4. Entitlement to an initial disability rating in excess of 10 percent for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2010 rating decisions by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for residuals of a back injury, entitlement to service connection for a cervical spine disorder, entitlement to an initial disability rating in excess of 10 percent for a left ankle injury, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

Right third and fourth metacarpal fractures with fourth trigger finger and hand pain due to 4th metacarpal fracture malunion, residuals of a right hand injury, were at least as likely as not incurred during or as a result of the Veteran's active service.


CONCLUSION OF LAW

Right third and fourth metacarpal fractures with fourth trigger finger and hand pain due to 4th metacarpal fracture malunion, residuals of a right hand injury, were incurred during the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 30310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, in light of the favorable decision below, the Board finds that any deficiency in the notice provided herein was not prejudicial to the Veteran and is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims that in March 1984, while stationed in Spain, he was involved in a motor vehicle accident when he swerved his motorcycle to avoid hitting a young civilian.  He injured his hand but did not realize at the time it was in fact fractured.  He stated when he arrived at home he felt extreme pain in his hand.  The next morning, he sought medical treatment when a physician's assistant treating him noticed alcohol on his breath.  Subsequently, an blood alcohol test was conducted.  The Veteran stated he explained he consumed alcohol after the accident but not prior to.  He further testified that he stated his roommate would be able to support his statements regarding this alcohol consumption.   However, the Veteran was told by his chief that he was fine and no disciplinary actions were taken.  He was treated with a cast and he continued to experience problems with his hand.

According to the service treatment records, the Veteran was treated for fractures to the 3rd and 4th metacarpals of the right hand following a motor vehicle accident on March 14, 1984.  It was further noted that the smell of alcohol was detected on the Veteran and a blood alcohol content result of .089 percent was established.  

According to the post-service treatment record, the Veteran was afforded a VA examination for his right hand in May 2010 where the Veteran was diagnosed with right hand 4th trigger finger and hand pain.  A right hand x-ray revealed healed 3rd and 4th metacarpophalangeal fractures.  Upon physical examination and a review of the evidence of record, the VA examiner opined it was "at least 50/50 related to the malunion of his [right] 4th [metacarpophalangeal] fracture." 

The Board acknowledges that an October 2010 Administrative Decision by the RO determined that the injuries sustained by the Veteran on March 14, 1984, were the result of willful misconduct based on alcohol consumption.  Therefore, his claim for service connection for residuals of a right hand injury was denied.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current residuals of a right hand injury were due to trauma during his active duty while stationed in Spain.

The Board acknowledges the Veteran's testimony that the motorcycle accident happened during his drive home immediately after getting off duty and that he did not consume alcohol until he was at home after the motor vehicle accident.  He was told by his superiors no actions would be taken regarding the accident.  A November 2010 response to a RO inquiry to the Department of the Navy, Office of Judge Advocate General, Washington Navy Yard, indicated that there were no records found.  The RO had requested a copy of any investigative reports and/or line of duty determinations.  The Board cannot ignore that the history reported by the Veteran has remained essentially consistent.  The Veteran is competent to report the nature of the accident and the state of his sobriety prior to and after the accident.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board also finds the Veteran's statements and lay evidence credible that he consumed alcohol after the accident due to the pain he experienced from the injuries sustained to his right hand.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).

In essence, the evidence is in equipoise, and resolving reasonable doubt in the Veteran's favor, service connection for residuals of a right hand injury is warranted. The evidence reflects a current diagnosis of a right hand disorder, competent lay evidence of in-service injury, and medical evidence linking a current diagnosis of a right hand disorder to the Veteran's period of active duty.  As such, service connection for right third and fourth metacarpal fractures with fourth trigger finger and hand pain due to 4th metacarpal fracture malunion, residuals of a right hand injury, is established.  38 U.S.C.A.    § 5107.


ORDER

Entitlement to service connection for right third and fourth metacarpal fractures with fourth trigger finger and hand pain due to 4th metacarpal fracture malunion, residuals of a right hand injury, is granted.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R.           § 3.159(c) (2014).

The Board finds the duty to assist has not been met and further development is necessary before the Veteran's claims can be decided.

According to a June 2014 Disability Benefits Questionnaire, the Veteran reported he was currently in receipt of Social Security disability benefits.  These records have not been associated with the claims file.

While Social Security Administration records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of the Social Security Administration's determination(s) on the Veteran's claim, as well as copies of all medical records underlying any such determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Request and obtain from the Social Security Administration copies of all records pertinent to the Veteran's claim for Social Security disability benefits, to include any medical records relied upon concerning that claim, and associate them with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  If there are no records available, this should be documented in the claims file.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


